     Case 2:20-cv-09679 Document 1 Filed 10/21/20 Page 1 of 23 Page ID #:1


      MICHAEL C. FASANO (pro hac vice to be filed)
 1    mfasano@fasanolawfirm.com
      FASANO LAW FIRM, PLLC
 2    2 S. Biscayne Blvd., Suite 1750
      Miami, FL 33131
 3    Telephone: (786) 530-5239
      Facsimile: (954) 688-2492
 4
      ARASH SADAT (SBN 279282)
 5    arash@sadatlawgroup.com
      SADAT LAW GROUP
 6    333 South Hope Street, 40th Floor
      Los Angeles, CA 90071
 7    Telephone: (213) 613-9434
      Facsimile: (213) 613-0550
 8
      Attorneys for Plaintiff
 9    LUIZ MUSSNICH
10
                            UNITED STATES DISTRICT COURT
11
                           CENTRAL DISTRICT OF CALIFORNIA
12
                                    WESTERN DIVISION
13
14    LUIZ MUSSNICH, an individual,            Case No.
15                                             COMPLAINT OF PLAINTIFF
                       Plaintiff,              LUIZ MUSSNICH
16           v.
17
      RODRIGO TEIXEIRA, an individual;
18    RT FEATURES U.S., LLC, a Delaware
      limited liability company; US ONE
19
      COMERCIO E SERVIÇOS DE
20    CRIAÇÃO E PRODUÇÃO DE OBRAS
      COM DIREITOS AUTORAIS, S.A., a
21
      Brazilian corporation; RT COMÉRCIO
22    E SERVIÇOS DE CRIAÇÃO E
      PRODUÇÃO DE OBRAS COM
23
      DIREITOS AUTORAISM LTDA., a
24    Brazilian limited liability company;
25    CAMISA TREZE CULTURAL SS
      LTDA., a Brazilian limited liability
26    company; JOSEPH B. GUES, an
27    individual; J.G. BUSINESS
      MANAGEMENT, INC., a California
28    corporation; [continued on next page]

                                                                             COMPLAINT
     Case 2:20-cv-09679 Document 1 Filed 10/21/20 Page 2 of 23 Page ID #:2


 1    LEONARDO MAIA, an individual; and
      DOES 1 THROUGH 10, INCLUSIVE,
 2
                      Defendants.
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                             COMPLAINT
     Case 2:20-cv-09679 Document 1 Filed 10/21/20 Page 3 of 23 Page ID #:3


 1          Plaintiff Luiz Mussnich (“Mussnich” or “Plaintiff”), by and through his
 2 undersigned counsel, and for his Complaint against Defendants Rodrigo Teixeira
 3 (“Teixeira”), RT Features US, LLC (“RT”), US One Comercio e Serviços DE
 4 Criação e Produção de Obras Com Direitos Autorais, S.A. (“US One”), RT
 5 Comércio e Serviços DE Criação e Produção de Obras com Direitos Autoraism
 6 Ltda. (“RT Comercio”), Camisa Treze Cultural SS Ltda. (“Camisa Treze”), Joseph
 7 B. Gues (“Gues”), J.G. Business Management, Inc. (“J.G. Business”), Leonardo
 8 Maia (“Maia”), and Does 1 through 10, inclusive (collectively, “Defendants”),
 9 hereby states as follows:
10                                       PARTIES
11          1.    Plaintiff Luiz Mussnich is a citizen of the Federative Republic of
12 Brazil.
13          2.    Defendant Rodrigo Teixeira is a citizen of the Federative Republic of
14 Brazil. Upon information and belief, Teixeira frequently travels between Brazil and
15 Los Angeles County, California and operates several businesses from California,
16 including RT Features US, LLC.
17          3.    Defendant RT is a Delaware limited liability company with a
18 registered agent in Santa Monica, California. The company’s member is Rodrigo
19 Teixeira. Upon information and belief, Rodrigo Teixeira is the company’s sole
20 member.
21          4.    Defendant US One is a Brazilian corporation and upon information
22 and belief owns, or has owned, RT Features US, LLC. Upon information and
23 belief, US One is controlled by Teixeira.
24          5.    Defendant RT Comercio is a Brazilian affiliate of RT that is, upon
25 information and belief, controlled by Teixeira.
26          6.    Defendant Camisa Treze is a Brazilian affiliate of RT that is, upon
27 information and belief, controlled by Teixeira.
28          7.    Defendant Joseph B. Gues is, upon information and belief, a resident

                                             -1-
                                                                                  COMPLAINT
     Case 2:20-cv-09679 Document 1 Filed 10/21/20 Page 4 of 23 Page ID #:4


 1 of Los Angeles County, California. Gues is a certified public accountant practicing
 2 in the State of California.
 3          8.     Defendant J.G. Business is a California corporation based in Malibu,
 4 California. Upon information and belief, J.G. business is owned and controlled by
 5 Joseph B. Gues.
 6          9.     Defendant Maia is a citizen of the Federative Republic of Brazil. Maia
 7 serves as the Chief Financial Officer of RT and the RT-related entities managed and
 8 controlled by Teixeira.
 9          10.    Plaintiff is unaware of the true names and capacities of the defendants
10 sued herein as Does 1 through 10, inclusive, and therefore sues these defendants by
11 fictitious names. Plaintiff will amend this Complaint to allege their true names and
12 capacities when the same have been ascertained. Plaintiff is informed and believes
13 and, on that basis, alleges that each of the fictitiously named defendants is
14 responsible in some manner for the occurrences herein alleged and that Plaintiff’s
15 damages were proximately caused by said defendants’ conduct.
16                             JURISDICTION AND VENUE
17          11.    The Court has original jurisdiction pursuant to 28 U.S.C. § 1331,
18 because questions of federal securities law predominate the asserted claims.
19          12.    The Court has personal jurisdiction because the Defendants
20 committed tortious acts within this judicial district and Defendant RT is a company
21 conducting business with a registered agent in this judicial district. Pursuant to 28
22 U.S.C. § 1391, venue is proper in this judicial district because a substantial part of
23 the events or omissions giving rise to the claim occurred in this judicial district.
24               FACTUAL ALLEGATIONS COMMON TO ALL COUNTS
25 I.       INTRODUCTION
26          13.    Rodrigo Teixeira is a self-proclaimed film producer who operates a
27 Los Angeles-based production company by the name of RT Features US, LLC
28 (“RT”), and network of other companies in the United States and Brazil that

                                              -2-
                                                                                   COMPLAINT
     Case 2:20-cv-09679 Document 1 Filed 10/21/20 Page 5 of 23 Page ID #:5


 1 purport to engage in the business of film production in the United States. RT has
 2 shared producer credits on some critically acclaimed films, including the Academy
 3 Award winning film Call Me By Your Name. RT operates a website in English and
 4 Portuguese with web address https://rtfeatures.com.br. The website describes RT’s
 5 business as follows: 1
 6             With over 20 people working across the board on development,
 7             production, post production, sales, marketing, accounting and foreign
 8             language projects, the company multiplies, matures and become ever
 9             more united on each and every project.
10
11             The website also described Rodrigo Teixeira, the owner of RT and its
12             creative visionary:
13             “The IP’s freak”, “The producer who believes he’ll conquer the world”,
14             “The Brazilian infiltrated in Hollywood”. Many expressions have been
15             attributed to Rodrigo Teixeira.
16                                               [. . .]
17             The connection amongst [Orson Welles’ Citizen] Kane, the Corleones
18             [of The Godfather trilogy] and Rodrigo happens not only through an
19             idea of megalomania (after all, that’s part of a producer’s life) but
20             mainly and foremost by his dedication and passion on everything he
21             does.
22 (emphasis in original).
23             14.     The self-proclaimed “megalomaniac” Hollywood producer places his
24 name amongst the greatest filmmakers in United States history; however, as stated
25 herein, the “IP’s Freak” description is more appropriate, as Teixeira’s business
26 model appears to be to constantly raise funds from new investors for
27 entertainment-related projects promising high returns and an opportunity to be part
28    1
          The quoted text appears as it is found on the website.
                                                  -3-
                                                                                    COMPLAINT
     Case 2:20-cv-09679 Document 1 Filed 10/21/20 Page 6 of 23 Page ID #:6


 1 of Teixeira’s artistic vision, which as described below is not an artistic vision at all,
 2 but rather a shell game involving intellectual property rights rather than traditional
 3 stocks, bonds, or debt instruments. Teixeira then, upon information and belief,
 4 takes those funds, co-mingles them for various business and personal expenses,
 5 does not account to investors, makes extraordinary excuses for failure to even
 6 account to investors, and then only pays certain investors back when those
 7 investors threaten legal action against him.
 8          15.   Before Teixeira was being honored at film festivals and in Variety
 9 Magazine’s prestigious “Variety 500” for serving as a producer on critically-
10 acclaimed, but supposedly not profitable films, which Mussnich now believes to be
11 a lie, he was going around Brazil raising money to buy and sell intellectual
12 property rights for various film and non-film related projects.
13          16.   In 2009, Teixeira met Plaintiff Luiz Mussnich, a successful
14 investment professional, with a strong reputation for managing finances for high-
15 net-worth individuals and family offices. Mussnich himself, is from a highly
16 respected Brazilian family, and uses his strong reputation and network to find
17 diversified investment opportunities for his clients around the world. Believing in
18 the legitimacy of Teixeira and the representations he made about the projects he
19 was involved in and about the guarantees Teixeira made as to the future success for
20 the projects, Mussnich introduced Teixeira to his network of wealthy friends,
21 colleagues, and clients at Teixeira’s insistence.
22          17.   Through Teixeira’s and RT’s fraud, which was only discovered by
23 Mussnich after several complaints began flooding in from investors as Mussnich
24 learned that Teixeira never gave any information to investors relating to films and
25 never performed under his agreements, Mussnich has been seriously damaged
26 reputationally as Teixeira exploited Mussnich’s business partners, wealthy
27 Brazilian families, and even Mussnich’s own family to obtain tens of millions of
28 dollars in what turned out to be worthless investments.

                                              -4-
                                                                                    COMPLAINT
     Case 2:20-cv-09679 Document 1 Filed 10/21/20 Page 7 of 23 Page ID #:7


 1          18.   Mussnich brings this action after trying to salvage his relationships
 2 with his friends, colleagues, and clients who were charmed by Teixeira and
 3 became investors in his so-called projects and have never obtained answers from
 4 Teixeira and RT about their investments.
 5          19.   Moreover, Mussnich has recently learned that lawsuits are being filed
 6 in Brazil against Teixeira and RT, further jeopardizing his reputation as a reliable
 7 business advisor who represents serious professionals in the investment community
 8 and with his current and former business partners.
 9 II.      THE “IP’S FREAK”
10          20.   Mussnich was introduced to Teixeira for the first time in 2009 through
11 a mutual contact 2 who had already loaned funds to one of Teixeira’s ventures. At
12 that time, Teixeira was not interested in raising funds for his stated passion of film,
13 rather he was attempting to buy the publishing rights for a book about a famous
14 Brazilian singer named Tim Maia.
15          21.   Teixeira explained that he needed to raise money quickly to capitalize
16 on the potentially lucrative opportunity.
17          22.   Mussnich was asked to quickly find an investor for Teixeira, the
18 daughter of an important client and business contact, who was very interested in
19 the project relating to Tim Maia. Teixeira appeared in a hurry to obtain the funds,
20 so Mussnich acted quickly. Mussnich first structured the investment as a loan and
21 then suggested that Teixeira and the investor proceed without his further
22 involvement. Teixeira then later convinced the investor to convert the loan into an
23 equity investment.
24          23.   Mussnich recently learned that Teixeira had also solicited other
25 investments from this investor (including investments with RT), and that the
26
27   The mutual contact ended up constantly pressuring Teixeira for three years until the
      2
   investment was finally paid back. The client received no indication as to the
28 performance   of the intellectual property rights in which he invested and no
   information about how the investment was suddenly paid back.
                                               -5-
                                                                                     COMPLAINT
     Case 2:20-cv-09679 Document 1 Filed 10/21/20 Page 8 of 23 Page ID #:8


 1 investor did not receive accountings, regular payments, and that most of those
 2 capital investments, or refinancing agreements relating to those investments remain
 3 unpaid.
 4 III.     THE PRODUCER WHO BELIEVES HIS OWN PUBLIC RELATIONS
 5          24.   Shortly after Mussnich worked with Teixeira to find an investor for
 6 the Tim Maia publishing rights, Teixeira began telling Mussnich that he had a
 7 great understanding of the movie business in the United States, specifically in
 8 California. Teixeira told Mussnich that he owned a production company, RT, in
 9 the United States and that Teixeira could produce “preferred returns” to investors
10 and then even greater returns on the profits from investing in motion pictures.
11          25.   Intrigued, and without knowledge of Teixeira’s true intentions and
12 business practices, Mussnich agreed to assist Teixeira and RT by introducing to
13 Teixeira his friends, colleagues, and clients who may be interested in investing in
14 various film projects to be produced and distributed in the United States through
15 RT. Mussnich did not charge a fee to RT or Teixeira for those services as
16 Mussnich believed the investments, as described by Teixeira, would benefit his
17 clients and network, and that the relationship with RT would grow.
18          26.   Mussnich, who was at the time a partner in a Multi-Family Officer
19 (“MFO”), providing business, investment, and consulting services to ultra-high-
20 net-worth individuals in Brazil, even introduced Teixeira to his partners in the
21 MFO.
22          27.   The partners of the MFO were accustomed to placing their clients’
23 funds in highly liquid investments for long-term wealth preservation, but they met
24 with Teixeira to explore the “new” type of investment security he was offering,
25 enticed by “guarantees” Teixeira would make about returns on investment.
26          28.   Teixeira explained to the MFO that he could produce very high
27 returns by investing in various film projects on a project-by-project basis through
28 his production company, RT. Teixeira touted, even at that time, that he had

                                             -6-
                                                                                  COMPLAINT
     Case 2:20-cv-09679 Document 1 Filed 10/21/20 Page 9 of 23 Page ID #:9


 1 relationships and ongoing ventures with “Hollywood icons” who were working
 2 with Teixeira, RT, and RT’s Brazilian affiliates to ensure an especially high
 3 probability of success. Now, Mussnich understand those statements to be complete
 4 lies.
 5          29.   Teixeira explained that investors could have flexibility by investing
 6 only in the projects they believed in, and that they could obtain a preferred return
 7 on capital and, thereafter, high returns from those projects based on box office
 8 receipts. Teixeira ensured that RT would manage the process on their behalf and
 9 remit profits to the investors. Teixeira ensured investors that Joseph Gues, RT’s
10 accountant in California, would be keeping track of and managing the investment
11 monies as they were being deployed on different projects.
12          30.   Intrigued by the prospect of high returns and Teixeira’s assurances
13 that the investment risk was mitigated by his stated expertise in intellectual
14 property management and the United States film industry, the Mussnich’s partners
15 in the MPO became intrigued.
16          31.   One of Mussnich’s former partners decided to invest approximately
17 $1,000,000 in various film development agreements with Teixeira and RT.
18          32.   Separately, and without telling Mussnich, Teixeira engaged in several
19 private meetings with Mussnich’s other MPO partner at the time. That former
20 partner not only invested his own money into RT film productions, but also made
21 several loans to RT directly in the United States. That partner, as Mussnich
22 previously did for Teixeira, also introduced Teixeira and RT to several other
23 prominent Brazilian investors. Upon information and belief, Teixeira and RT
24 raised millions of dollars from Mussnich’s partners for various film projects. As
25 described in more detail below, Mussnich came to learn that RT, its Brazilian
26 affiliates, and Teixeira were not using those funds for specific projects, but rather
27 were likely engaging in a complex fraud.
28

                                              -7-
                                                                                    COMPLAINT
  Case 2:20-cv-09679 Document 1 Filed 10/21/20 Page 10 of 23 Page ID #:10


 1         33.    While working with one of Mussnich’s partners to further develop his
 2 investor network, Teixeira came back to Mussnich to raise additional funds for
 3 additional projects. It appeared that Teixeira’s and RT’s investment offerings were
 4 virtually unlimited and that the company was always in need of capital to pursue
 5 new opportunities. At the time, Mussnich saw this as a positive sign and had no
 6 reason to doubt Teixeira, RT, and its Brazilian affiliates. The projects were sold as
 7 medium to long-term investments as the films needed to be produced and released
 8 before RT would realize profits for investors. To stave off questions from
 9 investors, Teixeira would offer plausible explanations including that RT and
10 Teixeira were negotiating with cast members for a specific production, that RT was
11 negotiating with screenwriters, and other “movie business” matters that could not
12 be readily verified by investors.
13         34.    Mussnich thereafter introduced Teixeira and RT to one of his most
14 important clients, the scion of one of Brazil’s most successful financial families.
15 Teixeira did not waste any time raising money.
16         35.    Teixeira presented a dual investment strategy. He would diversify the
17 client’s investment with RT and its Brazilian affiliate by offering the client a high-
18 interest loan from RT to provide regular income and a capital investment in film
19 production projects. In hindsight, this was not a strategy, but Teixeira using any
20 method possible to continue raising money to pay off prior debts. The client
21 agreed and made both investments.
22         36.    In all, Mussnich knows of over 15 wealthy and prominent individuals
23 or companies that he directly or indirectly introduced to Teixeira and RT who
24 either loaned money or made capital investments in film projects.
25 IV.     THE MEGALOMANIAC
26         37.    With Mussnich’s assistance and the assistance of his family, friends,
27 clients, and business partners, Teixeira raised enough funds to become producer or
28 co-producer on numerous films. Teixeira’s personal IMDb.com page indicates that

                                              -8-
                                                                                  COMPLAINT
  Case 2:20-cv-09679 Document 1 Filed 10/21/20 Page 11 of 23 Page ID #:11


 1 from 2009 through 2020, Teixeira and his company RT have been involved in the
 2 production of 48 films and television shows. The majority of those productions
 3 were low budget independent films produced in conjunction with other studios.
 4 Coincidentally, this was during the period where Mussnich was consistently raising
 5 money for RT and Teixeira.
 6         38.   Because the time from a film’s development through its production
 7 and full commercial exploitation can take many years, Teixeira and RT had the
 8 luxury of ensuring its investors that the projects were going smoothly and that the
 9 films would eventually produce the strong returns that Teixeira promised his
10 investors.
11         39.   In 2018, RT had what its investors believed was a major
12 breakthrough. One of the films that several of Mussnich’s clients invested in, Call
13 Me By Your Name, won Best Writing Adapted Screenplay at the 90th Academy
14 Awards, and was nominated for Best Picture, Best Original Song, and Best Actor.
15 Call Me By Your Name also won many other awards from different respected
16 organizations.
17         40.   With the critical success of Call Me By Your Name, RT, and
18 Teixeira’s public profile, especially in the United States elevated rapidly. For
19 example, Teixeira’s success during the 2018 Hollywood awards season earned him
20 a place in the “Variety 500”, Variety Magazine’s “index of the 500 most influential
21 business leaders shaping the global $2.2 trillion media industry.”
22         41.   After this apparent success, RT’s investors expected the big payoff,
23 not only for their patient investment in Call My By Your Name, but in the many
24 other projects in the RT catalog that investors from Mussnich’s network invested
25 in over several years. Unfortunately, this did not occur.
26 //
27 //
28 //

                                             -9-
                                                                                 COMPLAINT
  Case 2:20-cv-09679 Document 1 Filed 10/21/20 Page 12 of 23 Page ID #:12


 1 V.      MUSSNICH IS TOLD THAT RT AND TEIXEIRA ARE
 2         UNAPOLOGETICALLY RUNNING A PONZI SCHEME
 3         42.   After RT’s high-profile acclaimed success in Call My By Your Name,
 4 many of its investors began asking for financial information relating to their
 5 portion of RT’s profits from its films. This information was not forthcoming.
 6         43.   As Mussnich would come to learn, Teixeira and RT began delaying
 7 and making excuses to its many investors as to why it could not, or in some cases,
 8 would not produce financial data relating to the company’s various projects, even
 9 after several of those projects were produced and were being commercially
10 exploited through major industry distributors. Teixeira’s and RT’s investors
11 became frustrated because they were also not being paid or being provided with
12 any expectation of when they would be paid. Teixeira’s practice became to
13 postpone payments weekly, every week, ad inifinitum.
14         44.   Mussnich also came to learn that several investors he introduced to
15 Teixeira through his network were threatening legal action against Teixeira, RT,
16 and its affiliates in the United States and Brazil. When investors would seriously
17 threaten Teixeira, he would suddenly offer that investor money in the form of a
18 settlement to essentially go away and relinquish any rights to inspect the books and
19 records of RT. To date, Mussnich believes that more than 10 investors introduced
20 to Teixeira and RT directly or indirectly by him were paid settlements to avoid
21 legal action and accountings.
22         45.   Eventually, Teixeira’s and RT’s conduct got back to Mussnich as
23 several of Mussnich’s most important business contacts, partners, and clients
24 began seeking answers from him relating to Teixeira’s and RT’s conduct.
25         46.   Mussnich was shocked. At that time, he had left the MFO to serve as
26 a personal financial advisor to his most prominent client’s family exclusively
27 (who, as described above, invested with Teixeira, RT, and its Brazilian affiliates).
28 RT and Teixeira had made payments on the loan given by Mussnich’s client, but

                                            -10-
                                                                                    COMPLAINT
  Case 2:20-cv-09679 Document 1 Filed 10/21/20 Page 13 of 23 Page ID #:13


 1 Teixeira did not offer any information or payment relating to the client’s capital
 2 investment.
 3         47.    Mussnich confronted Teixeira personally several times about the lack
 4 of information about his client’s film development investment, which Mussnich
 5 and the client believed had paid off. Teixeira—unbelievably—told Mussnich that
 6 his client had made a “bad deal” by not negotiating for audit rights or rights to
 7 periodic accountings in her development agreement. Teixeira subtly threatened
 8 Mussnich stating that he had consulted with lawyers and that if Mussnich took any
 9 legal action on behalf of his client, he would certainly lose.
10         48.    To date, RT and Teixeira refuse to provide Mussnich’s client with any
11 financial information about its investments with RT and its Brazilian affiliate. The
12 client has also not received any return on capital. Teixeira takes the position that
13 the client is not entitled to know how the contributed funds have been used.
14         49.    Mussnich then began retracing his steps, speaking with RT investors
15 who he introduced to Teixeira. Their stories were nearly identical. Teixeira and
16 RT were either very delinquent on loans or had refused to account or provide any
17 return on capital investments in RT’s various projects. The most aggressive
18 investors who threatened legal action would be offered buyouts of their
19 development agreements. Investors who trusted Teixeira and waited patiently
20 received nothing.
21         50.    Mussnich learned that the first investor he introduced Teixeira to in
22 2009, the daughter of a close friend and business client, received limited
23 information regarding her investments and sporadic returns that did not appear to
24 be tied to any performance. It is unclear whether RT has provided a justification as
25 to how it lost that client’s funds.
26         51.    Mussnich then learned that one of his former partners in the MFO was
27 owed approximately $1,000,000 by RT and its Brazilian affiliates. The former
28 partner apparently called Teixeira personally several times to understand the status

                                             -11-
                                                                                   COMPLAINT
  Case 2:20-cv-09679 Document 1 Filed 10/21/20 Page 14 of 23 Page ID #:14


 1 of his investment. The former partner described Teixeira’s explanations as “absurd
 2 excuses” for non-payment.
 3         52.    Mussnich learned that his second former partner lent funds to RT and
 4 its Brazilian affiliates and that the loan was so severely impaired that the interest
 5 owed exceeded the amount of the initial principal. Mussnich is unaware if legal
 6 action has been taken relating to this transaction.
 7         53.    Mussnich learned that RT and its affiliated companies had hired Maia,
 8 a financial professional from Brazil, to act as RT’s Chief Financial Officer. When
 9 Mussnich explained the situation, Maia appeared to freely admit that Teixeira’s
10 pattern put Maia in difficult situations with clients, as the company made
11 commitments to pay investors on projects that RT and its affiliates could not
12 actually pay. Maia admitted that RT and its affiliates would take available cash
13 from other projects from other investors to honor those commitments. In short, RT
14 would raise money from investors for a particular film project knowing that it
15 needed capital to make payments on its various loan agreements with other
16 investors: RT would then take the new investors’ money and use it to either buy
17 out prior investors or to make payments on its loans to avoid default and exposure
18 of the scheme. This is the definition of a ponzi scheme. RT did not disclose that it
19 was raising capital to refinance or pay down debt. Investors believed they were
20 investing in movie production deals in the United States.
21         54.    Maia continues to work with Teixeira and regularly communicates
22 with investors, lying to them about the status of their investments on behalf of
23 Teixeira, by promising updated information and arranging payments to old
24 investors with, upon information and belief, new investor capital.
25         55.    Unbelievably, Joseph Gues, the accountant for RT and Teixeira in the
26 United States admitted to Mussnich in an in-person conversation in LA that RT
27 and Teixeira maintained similar accounting practices as those acknowledged by
28 Maia. Gues told Mussnich that Teixeira and RT would routinely settle cases with

                                             -12-
                                                                                   COMPLAINT
  Case 2:20-cv-09679 Document 1 Filed 10/21/20 Page 15 of 23 Page ID #:15


 1 disgruntled investors by taking investor funds allocated for other projects to fund
 2 the settlement. Teixeira, with the assistance of Maia and Gues, would move
 3 investor funds from projects that Teixeira knew in advance would not be produced
 4 and would ultimately be failures, to accounts related to the disgruntled investor’s
 5 project. It became clear to Mussnich that Gues and later Maia were following the
 6 instructions of Teixeira, who blatantly sought to defraud his investors and cover
 7 that fraud up using bookkeeping maneuvers.
 8         56.    Gues admitted to Mussnich in person while in Los Angeles that RT
 9 would regularly arrange its books and records to make it appear that RT had
10 legitimate expenses to justify its flow of funds.
11         57.    Teixeira, Gues, and Maia willfully concealed the fraudulent scheme.
12         58.    Mussnich, a financial professional, has been severely damaged by
13 RT’s and Teixeira’s deceptive and tortious conduct, damaging Mussnich’s long-
14 standing valuable business relationships, relationships with former and current
15 business partners, relationships with his own clients, as well as family and friends.
16 Mussnich, through his own investigation, has come to learn that Teixeira is not an
17 artist or a producer of independent films, but rather a self-styled intellectual
18 property “broker” who has discovered an ideal vehicle to accept investors’ money,
19 hold it for long periods of time without suspicion, and then raise more money later
20 to settle claims with earlier investors. Teixeira also refuses to produce clear and
21 professional accounting statements so it is unclear how much he or RT spend
22 during the long “development” periods for RT’s films or how much any investor is
23 actually owed.
24 VI.     TEIXEIRA’S ADMISSIONS OF FRAUD IN FOREIGN LAWSUITS
25         59.    Mussnich has become aware of multiple lawsuits that have been filed
26 against Teixeira, RT, and its Brazilian affiliate in 2020. Like with all such
27 schemes of this nature, it now appears that Teixeira has run out of excuses and
28 time to continue to duck and dodge his investors.

                                              -13-
                                                                                      COMPLAINT
  Case 2:20-cv-09679 Document 1 Filed 10/21/20 Page 16 of 23 Page ID #:16


 1         60.    As part of his delay tactics, Teixeira has made outrageous excuses and
 2 damning admissions of his conduct.
 3         61.    For example, in a lawsuit in Brazil with an investor relating to a 2016
 4 investment, Teixeira admitted that he did not maintain separate accounting for
 5 different films and that Sony Picture Classics, the studio he most prominently
 6 worked with, did not perform accounting services for RT, so Teixeira, RT, and its
 7 Brazilian affiliates just didn’t maintain accounting for its investors. To wit,
 8 Teixeira admits:
 9         there was never a formal existence of the [production investment] and
10         distinct accounting was never maintained, nor a bank account or a
11         National Registry of Legal Entities (CNPJ – a personal legal entity) to
12         declare income tax - not least because he did not earn any income,
13         given, to repeat emphatically, there never was any money inflow. . . .
14         A film producer, although having an entrepreneurial bias, he is, above
15         all, an artist and formality is not usually the central feature of artists.
16         62.    Moreover, Teixeira admitted in that Brazilian lawsuit that the film the
17 investor put his money into resulted in a total loss, but that Teixeira, to avoid
18 detection that he was running a Ponzi scheme, made two different payments to the
19 investor in 2018 and 2019 respectively with funds from other companies within the
20 RT “group” of companies, even though, according to Teixeira, he owed the
21 investor no money and the film at issue was completely unprofitable:
22         The interesting thing to know - indeed, very interesting, and even
23         admittedly difficult to believe, had it not been for the documentary
24         evidence produced here – is that [the investor] received money for his
25         participation in [the film]: a payment of R$163,340.00 on September 6,
26         2018, and R$72,300.00 on August 3, 2019, thus totaling R$235,640.00
27         [] - that is, the author, who was quiet in his initial regarding this fact,
28         recovered almost all of his investment.

                                               -14-
                                                                                         COMPLAINT
  Case 2:20-cv-09679 Document 1 Filed 10/21/20 Page 17 of 23 Page ID #:17


 1 (emphasis in original).
 2         63.     Unbelievably, Teixeira made this admission about the failure of the
 3 2016 investment, which he considered a “disaster,” after inducing the same
 4 investor to invest more than $1.5 million late 2017 and 2018 into the same or
 5 similar projects.
 6         64.     Moreover, in another investor lawsuit filed in Brazil, which Teixeira
 7 quickly settled, Teixeira admitted that he failed to pay an investor who, according
 8 to Teixeira’s “accounting” (which he simultaneously says does and does not exist),
 9 was owed over $300,000, and instead decided to pay a different investor first to
10 avoid that investor, who was owed much more money, from uncovering his
11 scheme.
12         65.     At this point, Teixeira, his US accountant, and his Brazilian
13 accountant, have admitted, and in Teixeira’s case in writing and in a court of law,
14 that RT, Teixeira their Brazilian affiliates are nothing more than a shell game
15 meant to enrich Teixeira, allow him to maintain the illusion that he is a rich and
16 famous “Hollywood producer,” when he is really an investment fraudster.
17                              FIRST CAUSE OF ACTION
18           Violation of Section 10(b) of the Exchange Act and Rule 10b-5
19                  Promulgated Thereunder Against Teixeira and RT
20         66.     Mussnich repeats and reallege paragraphs 1 through 65 as if fully set
21 forth herein.
22         67.     Defendants Teixeira and RT disseminated or approved the materially
23 false and misleading statements specified above, which they knew or deliberately
24 disregarded were misleading in that they contained misrepresentations and failed to
25 disclose material facts necessary in order to make the statements made, in light of
26 the circumstances under which they were made, not misleading.
27         68.     Defendants Teixeira and RT: (a) employed devices, schemes, and
28 artifices to defraud; (b) made untrue statements of material fact and/or omitted to

                                              -15-
                                                                                   COMPLAINT
  Case 2:20-cv-09679 Document 1 Filed 10/21/20 Page 18 of 23 Page ID #:18


 1 state material facts necessary to make the statements not misleading; and (c)
 2 engaged in acts, practices, and a course of business which operated as a fraud and
 3 deceit upon the purchasers of fractional interests of development agreements
 4 offered by the Defendants, which qualify as investments in securities under United
 5 States law.
 6         69.     Mussnich has suffered damages in that, in reliance on the Defendants
 7 Teixeira’s and RT’s statements, as he was induced to participate in a scheme to
 8 defraud investors in the purchase and sale of what can be classified as securities
 9 under United States law.
10         70.     As a direct and proximate result of Defendants Teixeira’s and RT’s
11 wrongful conduct, Mussnich suffered damages in connection with the Defendants’
12 scheme.
13         71.     The conduct of Teixeira and RT constitutes malice, oppression, and
14 fraud and therefore entitles Mussnich to an award of punitive damages.
15                             SECOND CAUSE OF ACTION
16                             Fraud Against Teixeira and RT
17         72.     Mussnich repeats and reallege paragraphs 1 through 65 as if fully set
18 forth herein.
19         73.     As stated herein, Teixeira, in his personal capacity and on behalf of
20 RT, made materially misleading statements to Mussnich, to wit, that he was
21 assisting RT in the United States and Brazil to raise money from investors for
22 legitimate participation rights in the development of specific motion pictures.
23         74.     RT and Teixeira knew that these representations were false when
24 made as RT and Teixeira were running a perpetual Ponzi scheme where they
25 would pay old investors who threatened to take legal action with new investor
26 money. During this time, Teixeira and RT hid and obfuscated its financial
27 condition and the use of its funds from its investors to support the lifestyle,
28 professional development, and personal projects of Teixeira. Upon information

                                              -16-
                                                                                     COMPLAINT
  Case 2:20-cv-09679 Document 1 Filed 10/21/20 Page 19 of 23 Page ID #:19


 1 and belief, several of the films Teixeira and RT raised money to develop were
 2 never seriously pursued and RT and Teixeira retained the funds indefinitely for
 3 their own purposes.
 4         75.     RT and Teixeira acted with intentionality and malice over the course
 5 of years when making those false representations.
 6         76.     Mussnich reasonably relied on RT’s and Teixeira’s false
 7 representations and used his professional network to raise millions of dollars for
 8 RT in the United States and Brazil.
 9         77.     Mussnich has sustained damages as a result of RT’s and Teixeira’s
10 conduct.
11         78.     The conduct of Teixeira and RT constitutes malice, oppression, and
12 fraud and therefore entitles Mussnich to an award of punitive damages.
13                              THIRD CAUSE OF ACTION
14          Intentional Interference with Prospective Economic Advantage
15                                 Against Teixeira and RT
16         79.     Mussnich repeats and reallege paragraphs 1 through 65 as if fully set
17 forth herein.
18         80.     Over the course of years, Mussnich developed numerous economic
19 relationships that were beneficial to him.
20         81.     Teixeira and RT, as stated herein, were aware of these relationships.
21         82.     As stated herein, the Teixeira and RT committed independent
22 wrongful conduct as described in the complaint, and Teixeira and RT knew that
23 their fraudulent scheme would disrupt Mussnich’s closest business and personal
24 relationships.
25         83.     Teixeira and RT, by their conduct, did in fact disrupt those
26 relationships.
27         84.     Teixeira’s and RT’s conduct caused Mussnich to sustain damages.
28         85.     The conduct of Teixeira and RT constitutes malice, oppression, and

                                              -17-
                                                                                   COMPLAINT
  Case 2:20-cv-09679 Document 1 Filed 10/21/20 Page 20 of 23 Page ID #:20


 1 fraud and therefore entitles Mussnich to an award of punitive damages.
 2                            FOURTH CAUSE OF ACTION
 3            Negligent Interference with Prospective Economic Advantage
 4                                 Against Teixeira and RT
 5         86.     Mussnich repeats and reallege paragraphs 1 through 65 as if fully set
 6 forth herein.
 7         87.     Over the course of years, Mussnich developed numerous economic
 8 relationships that were beneficial to him.
 9         88.     Teixeira and RT, as stated herein, knew or should have known of
10 those relationships, and knew or should have known that their conduct would
11 disrupt those relationships by failing to act with reasonable care.
12         89.     As stated herein, Teixeira and RT committed independent wrongful
13 conduct as described in the complaint, and the Defendants knew that their
14 fraudulent scheme would disrupt Mussnich’s closest business and personal
15 relationships.
16         90.     Teixeira and RT, by their conduct, did in fact disrupt those
17 relationships.
18         91.     Teixeira’s and RT’s conduct caused Mussnich to sustain damages.
19                              FIFTH CAUSE OF ACTION
20   Conspiracy to Commit Fraud Against US One, RT Comercio, Camisa Treze,
21                             Gues, J.G. Business, and Maia
22         92.     Mussnich repeats and reallege paragraphs 1 through 65 and 72
23 through 78 as if fully set forth herein.
24         93.     Defendants US One, RT Comercio, Camisa Treze, Gues, J.G.
25 Business, and Maia (the “Co-Conspirators”), as alleged herein knowingly worked
26 directly with Teixeira and RT to maintain an elaborate multi-million-dollar
27 international Ponzi scheme.
28         94.     Teixeira and RT used US One, RT Comercio, and Camisa Treze as

                                              -18-
                                                                                  COMPLAINT
  Case 2:20-cv-09679 Document 1 Filed 10/21/20 Page 21 of 23 Page ID #:21


 1 vehicles in Brazil to raise funds that would be co-mingled into Teixeira’s scheme
 2 to defraud investors. Teixeira used those companies interchangeably with RT in
 3 the United States to confuse investors and perpetuate a massive fraud that is now
 4 being unraveled. Gues and Maia, between Brazil and California, managed the
 5 books and records of those companies, taking affirmative steps to perpetuate and
 6 conceal the fraud.
 7         95.    Maia and Gues, separately, admitted the fraud to Mussnich, with Gues
 8 confirming that he knew of and assisted RT and Teixeira in falsifying business
 9 records to make payoffs to disgruntled investors seem like normal course “movie
10 business” payments. Moreover, Maia and Gues knew that Teixeira was raising
11 money for films that he never intended to make and that were being used as
12 vehicles to simply pay off prior disgruntled investors.
13         96.    These overt acts were repeated over 48 alleged film production and
14 development projects.
15         97.    Co-Conspirators’ conduct caused Mussnich to sustain damages.
16         98.    The conduct of US One, RT Comercio, Camisa Treze, Gues, J.G.
17 Business, and Maia constitutes malice, oppression, and fraud and therefore entitles
18 Mussnich to an award of punitive damages.
19                             SIXTH CAUSE OF ACTION
20         Aiding and Abetting Fraud Against Gues, J.G. Business, and Maia
21         99.    Mussnich repeats and reallege paragraphs 1 through and 72 through
22 78 as if fully set forth herein.
23         100. By their own admissions, Gues and Maia knew that Teixeira and RT
24 were defrauding investors through an elaborate Ponzi scheme.
25         101. Gues and Maia, as stated herein, gave substantial assistance, and
26 continue to give substantial assistance to Teixeira and RT in perpetrating the
27 fraudulent scheme.
28         102. As finance and accounting professionals, Gues and Maia gave

                                            -19-
                                                                                COMPLAINT
  Case 2:20-cv-09679 Document 1 Filed 10/21/20 Page 22 of 23 Page ID #:22


 1 substantial assistance to Teixeira, who has no background in finance, and RT by
 2 lying to investors, withholding and concealing company records, and affirmatively
 3 altering the books and records of RT to conceal a massive fraud.
 4         103. The conduct of Gues, his company J.G. Business, and Maia caused
 5 Mussnich to sustain damages.
 6         104. The conduct of US One, RT Comercio, Camisa Treze, Gues, J.G.
 7 Business, and Maia constitutes malice, oppression, and fraud and therefore entitles
 8 Mussnich to an award of punitive damages.
 9                          SEVENTH CAUSE OF ACTION
10                          Negligence Against All Defendants
11         105. Mussnich reincorporates paragraphs 1 through 65 as if fully set forth
12 herein.
13         106. At all times Defendants owed Mussnich a duty of care to treat he and
14 his clients fairly, not to deceive Mussnich into making introductions that would
15 hurt his reputation, and not to provide Mussnich with false information.
16         107. Defendants breached these basic duties to Mussnich.
17         108. Defendants’ breaches caused Mussnich to sustain damages.
18                               PRAYER FOR RELIEF
19         WHEREFORE, Mussnich prays for judgment against Defendants and each
20 of them, as follows:
21         A.    An award of actual damages in an amount to be proven at trial.
22         B.    On the first, second, third, fifth, and sixth causes of action, an award
23 of punitive damages in an amount sufficient to punish Defendants their malicious,
24 oppressive, and fraudulent conduct.
25         C.    An award of pre-judgment and post judgment interest.
26         D.    An award of costs of suit incurred herein.
27         E.    Such other relief that the Court deems just and proper.
28 //

                                             -20-
                                                                                    COMPLAINT
 Case 2:20-cv-09679 Document 1 Filed 10/21/20 Page 23 of 23 Page ID #:23


 1                             JURY TRIAL DEMANDED
 2        Mussnich demands a trial by jury on all claims so triable.
 3
     Dated: October 21, 2020                      SADAT LAW GROUP
 4
 5
                                                  By:        /s/ Arash Sadat__
 6                                                           Arash Sadat
 7                                                      Attorneys for Plaintiff
                                                        LUIZ MUSSNICH
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           -21-
                                                                                  COMPLAINT
